Citation Nr: 1226797	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  04-44 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a myocardial infarction, claimed as a heart disability, including as secondary to a service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:  Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran had active service from October 1955 to March 1956. 

This case came before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California

The Veteran testified before the undersigned Acting Veterans Law Judge in June 2006 via videoconference.  A transcript of that hearing has been associated with the record. 

The appeal has been remanded several times previously for additional specified evidentiary development, most recently in September 2011.  

As noted in the September 2011 remand, the Board has previously referred for appropriate consideration issues of entitlement to service connection for residuals of a head injury and a total rating based on unemployability due to service-connected disability (TDIU).  These claims remain unadjudicated by the Agency of Original Jurisdiction (AOJ), and are again referred to the AOJ for appropriate action.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2011 remand, the Board discussed the lengthy medical history pertaining to this appeal, to include the fact that medical evidence of record suggested a history of myocardial infarction.  The Board also noted that on VA examination in July 2009, a VA cardiologist assessed atrial fibrillation and indicated that the etiology of such was a congenital defect of the mitral valve.  

In September 2010, the Board again remanded the appeal after finding the July 2009 examination report deficient in that it did not consider medical evidence already suggesting a history of myocardial infarction, and that the examiner did not comprehensively address the etiology of a claimed cardiovascular disorder insofar as a service-connected psychiatric disorder and/or tear gas exposure in service were alleged contributing factors to the claimed cardiac disability.  An addendum opinion was requested.  

In February 2011, the VA cardiologist stated that there was no evidence that the Veteran had coronary artery disease or had ever had a heart attack.  He pointed to a definitive cardiac catheterization study on June 22, 2006, which demonstrated normal coronary arteries.  He added that there were many causes of chest discomfort, including psychogenic ones, and that he could only speculate as to the origin of the Veteran's symptoms that are associated with his anxiety and panic attacks, but that they were extremely unlikely to be due to coronary artery disease.

In the September 2011 remand, the Board pointed out that a central component of the evidence relied upon by the cardiologist was absent from the claims file, noting that there was no record in the file of the June 2006 cardiac catheterization study upon which the cardiologist heavily premised his opinion and underlying factual findings.  The Board concluded that absent that evidence, there was no way to accurately assess the probative value of the February 2011 medical opinion.  The Board further pointed out that the most recent VA treatment records in the claims file dated to May 2006.

The AOJ was ordered to obtain all available VA treatment records from May 2006 onward.  Additionally, the Board specified that if the newly obtained VA clinical records establish the likelihood of a current coronary artery disease, the claims file should be returned to the 2009 VA examiner for a supplemental opinion.

On remand, voluminous VA treatment records dating from May 2006 to the present were added to the Veteran's Virtual VA (VVA) eFolder.  Upon review of those records, the Board notes that the June 22, 2006, report shows a final diagnosis of minimal coronary artery disease.  The Board does not have the medical expertise to determine the significance of this diagnosis.  As this report was relied upon heavily by the VA cardiologist in concluding that the Veteran does not have coronary artery disease, and he did not specifically address the final diagnosis of minimal coronary artery disease, the Board finds that the cardiologist must be requested to provide an additional supplemental opinion discussing this diagnosis.  

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the cardiologist who conducted the July 2009 VA examination and provided the previous supplemental opinion.  He should be requested to review the file, his examination report, and any supplemental opinions, and provide a discussion of the significance of the June 2006 diagnosis of minimal coronary artery disease in view of his previous conclusion that the Veteran did not have coronary artery disease.  If the same examiner is unavailable, a new opinion should be sought.

2.  Upon completion of the above action, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


